Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 27, 2018                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  158172(75)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  MARCIA BUTTS, Personal Representative of                                                                            Justices
  the ESTATE OF BETTY SIMMS-NORMAN,
             Plaintiff-Appellee,
                                                                    SC: 158172
  v                                                                 COA: 334892
                                                                    Macomb CC: 15-000135-NH
  ST. JOHN MACOMB-OAKLAND HOSPITAL,
  ST. JOHN PROVIDENCE HEALTH SYSTEM,
  SETH B. PARKER, M.D., and GREAT LAKES
  MEDICINE, PLC,
             Defendants-Appellants.
  __________________________________________/

          On order of the Chief Justice, the motion of defendants-appellants to extend the time
  for filing their reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before October 2, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 27, 2018

                                                                               Clerk